Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

	Claims 1-11, 14-20, 22, and 23 are pending. 
	Claims 1-11, 14-20, 22, and 23 are under examination on the merits.

Claim Rejections
35 U.S.C. 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 16 recites the limitation “wherein the RAS mutation is a G12V mutation in KRAS.” There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation “wherein the cancer cells are pancreatic ductal adenocarcinoma (PDAC) cells.” There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation “wherein the RAS mutation is a KRAS mutation” There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation “wherein the RAS mutation is a NRAS mutation” There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation “wherein the RAS mutation is a HRAS mutation” There is insufficient antecedent basis for this limitation in the claim.

35 U.S.C. 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	Claim 14 recites a method for treating cancer in a subject having cancer, the method comprising administering to the subject an anti-CDCP1 antibody. One skilled in the art could readily envision a method for treating a CDCP1-expressing cancer in a subject having a CDCP1-expressing cancer, the method comprising administering to the subject an anti-CDCP1 antibody; however the claims encompass methods of treating cancers that do not express CDCP1 by administering the claimed anti-CDCP1 antibody. Absent empirical determination one skilled in the art would be unable to envision which cancers that do not express CDCP1 could be treated with the claimed anti-CDCP1 antibody.
	Further at [0123] of the specification, it is disclosed that anti-CDCP1-antibodies are capable of binding cells having a RAS mutation, wherein said RAS mutation is a G12V mutation, and as such one skilled in the art could readily envision a method for treating a cancer comprising cancer cells having a RAS mutation, wherein said RAS mutation is a G12V mutation, in a subject having said cancer, the method comprising administering to the subject an anti-CDCP1 antibody. Claims 15 and 18-20 are drawn to cancers having any RAS mutation. Absent empirical determination one skilled in the art would be unable to readily envision which RAS mutations, in addition to the G12V mutation, yield a mutant RAS that may be targeted with the claimed anti-CDCP1 antibody.
Applicant is informed that the rejection of the claims under 35 U.S.C. 112(a) may be overcome by amending claim 14 to effectively recite the limitations of claims 15 and 16. For example an adequately described claim 14 may read – a method of treating cancer in a subject having cancer, the method comprising administering to the subject a therapeutically effective amount of the antibody or antibody fragment of claim 1, wherein cancer cells of the subject comprise a G12V RAS mutation and/or express CDCP1.

Conclusion
Claims 1-11, 22, and 23 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON B MOSELEY II whose telephone number is (571)272-6221.  The examiner can normally be reached on M-F, 9:00-6:00 EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached at 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NELSON B MOSELEY II/Examiner, Art Unit 1642